Case 2:15-cv-05642-CAS-JC Document 447 Filed 07/30/19 Page 1 of 3 Page ID #:7981



   1 CHRISTINE LEPERA (admitted pro hac vice)
       ctl@msk.com
   2 JEFFREY M. MOVIT (admitted pro hac vice)
       jmm@msk.com
   3 JACOB D. ALBERTSON (admitted pro hac vice)
       j1a@msk.com
   4 MITCHELL SILBERBERG & KNUPP LLP
     437 Madison Avenue, 25th Floor
   5 New York, New York 10022
     Telephone: (212) 509-3900
   6 Facsimile: (212) 509-7239
   7 AARON M. WAIS (SBN 250671)
       amw@msk.com
   8 GABRIELLA A. NOURAFCHAN (SBN 301594)
       gan@msk.com
   9 MITCHELL SILBERBERG & KNUPP LLP
     2049 Century Park East, 18th Floor
  10 Los Angeles, California 90067
     Telephone: (310) 312-2000
  11 Facsimile: (310) 312-3100
  12 GREENBERG TRAURIG, LLP
     VINCENT H. CHIEFFO (SBN 49069)
  13 Email: ChieffoV@gtlaw.com
     ALANA C. SROUR (SBN 271905)
  14 Email: SrourA@gtlaw.com
     1840 Century Park East, Suite 1900
  15 Los Angeles, CA 90067-2121
     Telephone: 310-586-7700
  16 Facsimile: 310-586-7800
  17 Attorneys for Defendants
  18                       UNITED STATES DISTRICT COURT
  19         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  20
       MARCUS GRAY, et al.,                   CASE NO. 2:15-cv-05642-CAS (JCx)
  21
                  Plaintiffs,                 Honorable Christina A. Snyder
  22
            v.                                DEFENDANTS’ DISPUTED
  23                                          PROPOSED JURY
     KATHERYN ELIZABETH HUDSON,               INSTRUCTIONS – DAMAGES
  24 et al.,
                                              Filed:   July 1, 2014
  25              Defendants.                 Trial:   July 17, 2019
  26
  27
  28
Case 2:15-cv-05642-CAS-JC Document 447 Filed 07/30/19 Page 2 of 3 Page ID #:7982



                             JURY INSTRUCTION NO. 1


        A copyright owner may recover the profits of a defendant that are
  attributable to the infringement. You must determine the profits of each defendant
  attributable to the infringement separately.


        The fact that you found a defendant liable for copyright infringement does
  not mean that defendant is liable for profits. You may make an award of a
  defendant’s profits only if you first find that the plaintiffs showed, by a
  preponderance of the evidence, that there was a causal nexus between the
  infringement and that defendant’s gross revenue.


        If you find that the plaintiffs have shown, by a preponderance of the
  evidence, that there is a causal nexus between the use of the “Joyful Noise”
  musical composition in ostinato #2 in “Dark Horse” and a defendant’s gross
  revenue, you must then determine the portion of that defendant’s net profits
  attributable to the infringement.


        First, a defendant’s net profits (also known as net receipts) are determined
  by subtracting all expenses incurred by that defendant from that defendant’s gross
  revenue. A defendant’s gross revenue is all of the defendant’s receipts from the
  use of the “Joyful Noise” musical composition in ostinato #2 in “Dark Horse.”
  The plaintiffs have the burden of proving each defendant’s gross revenue by a
  preponderance of the evidence.


        Expenses includes all operating costs, overhead costs, and production costs
  incurred in producing a defendant’s gross revenue. Expenses also include, but are
Case 2:15-cv-05642-CAS-JC Document 447 Filed 07/30/19 Page 3 of 3 Page ID #:7983



  not necessarily limited to, fees that the defendant paid on the revenue. The
  defendants have the burden of proving their respective expenses by a
  preponderance of the evidence.


        Second, after determining each defendant’s net profit, you then must
  determine whether any portion or percentage of the profits is attributable to factors
  other than the use of the “Joyful Noise” musical composition in ostinato #2 in
  “Dark Horse.” These factors include, but are not limited to, the talent, drawing
  power, and popularity of the defendants, and non-infringing musical elements of
  “Dark Horse,” such as the lyrics and music other than ostinato #2. You must
  deduct the portion of the profits that you find is attributable to other factors from
  each defendant’s net profits.


        The defendants have the burden of proving what portion of their profits, if
  any, is attributable to factors other than the use of the “Joyful Noise” musical
  composition in ostinato #2 in “Dark Horse.” In doing so, the defendants do not
  need to prove to a mathematical certainty the profits that are attributable to other
  factors—they only need to provide a reasonable division.
